NOTICE OF ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the specification, please insert the following paragraph starting at page 1, after the Title of the Invention and before the “TECHNICAL FIELD” of the invention:

CROSS-REFERENCE TO RELATED APPLICATIONS
[0000] The present application is a national phase of International Application No. PCT/JP2018/013752 filed March 30, 2018, which claims priority to Japanese Patent Application No. 2017-066841 filed March 30, 2017, the contents of which are all hereby incorporated by reference in their entireties.


In claim 14, p. 11, before “Method (1)” please delete “(IL-1)” and insert ---(II-1)---.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


The closest prior art references have been set forth on the record.
Egawa teaches (B-I) in an amount of 0.001-0.1 phr and (B-II) in an amount of 0.01-0.5, where the combination of (B-I) and (B-II) is preferably between 0.05-0.2 phr.
Nagao requires the total amount of (B1) and (B2) to be 0.04-0.1 phr. 
There is no teaching or suggestion in the art to use a smaller amount of applicants’ (C) and (D), and applicants have shown that when using a combination of (C) and (D), the use of a smaller amount of (C) and (D) results in a lower IR peak intensity ratio, indicative of less breakdown of the polycarbonate after irradiation with LED, suggesting that the composition has improved LED irradiation resistance, a result that would not be expected based on the teachings of the prior art.  See instant specification paragraph 61.
Comparing Examples 6, 7, 8, and 20, the lower amount of (C) and (D) gave the best LED irradiation resistance.
Comparing Examples 2, 4, 5, 19 and 21 the lower amount of (C) and (D) gave the best LED irradiation resistance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/Brieann R Johnston/Primary Examiner, Art Unit 1766